FILED
                            NOT FOR PUBLICATION                              JUL 28 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 12-50380
                                                      13-50403
               Plaintiff - Appellee,
                                                 D.C. No. 8:07-cr-00127-DOC
  v.

JAMES FRANK BERRY, a.k.a. James                  MEMORANDUM*
Berry, a.k.a. Jim Berry, a.k.a. Jim F. Berry,
a.k.a. Jim Frank Berry, a.k.a. Thomas
Joseph Moran, a.k.a. Alexander Randall,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       In these consolidated appeals, James Frank Berry appeals from the district

court’s 2012 judgment revoking supervised release and imposing an 11-month


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence, and the 2013 judgment revoking supervised release and imposing an 18-

month sentence. Pursuant to Anders v. California, 386 U.S. 738 (1967), Berry’s

counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Berry the opportunity

to file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                           12-50380 & 13-50403